DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/28/2018 and 11/4/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 2 claims 3-5 in the reply filed on 12/29/2020 is acknowledged.  Claims 1-2 are withdrawn.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by (JP 2002012812 A) to Okada et al.  (hereinafter Okada) as presented in the Derwent Abstract 2002-263179.
Okada is directed toward an aqueous polyurethane resin coating for canvas.  Okada discloses in the Derwent Abstract on page 1 that an aqueous coating material is applied on a base material such as a canvas fiber base.  Okada discloses on page 1 that the base material may be a natural or a synthetic fiber.  Okada discloses at page 2 that the aqueous polyurethane resin has an acid value of 15 KOH mg/g that reads on Applicants acid range.  Okada discloses at page 2 that the aqueous polyurethane resin has the ability to flow at 60C that reads on Applicants range of 50C to 155C.  Okada discloses at page 2 that the aqueous polyurethane resin has been applied to a polyester fiber substrate and dried to form a laminate.  Okada discloses each and every element as arranged in claims 3 and 4.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2002012812 A) to Okada et al.  (hereinafter Okada) as presented in the Derwent Abstract 2002-263179.
Okada is directed toward an aqueous polyurethane resin coating for canvas.  Okada discloses in the Derwent Abstract on page 1 that an aqueous coating material is applied on a base material such as a canvas fiber base.  Okada discloses on page 1 that the base material may be a natural or a synthetic fiber.  Okada discloses at page 2 that the aqueous polyurethane resin has an acid value of 15 KOH mg/g that reads on Applicants acid range.  Okada discloses at page 2 that the aqueous polyurethane resin has the ability to flow at 60C that reads on Applicants range of 50C to 155C.  Okada 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Okada to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 3 and 4.


Allowable Subject Matter
10.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:  The prior does not teach a fiber laminate that comprises Applicants elected species of anionic urethane resin (A-A-1).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.


13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766